DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed 05/05/2021 is acknowledged.  Claims 1-20 are pending.  Claims 8-10 and 16-20 are withdrawn.

Drawings
Figures 1 and 3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,361,610 to Scotto et al. (“Scotto”) in view of US 5,464,477 to Awad (“Awad”).
Regarding claims 1 and 11, Scotto teaches an aggregate-removal method (abstract) comprising: placing a metallic article in a tank of fluid, a piece of aggregate being lodged in a feature of the metallic article (col. 1, lines 5-67, castings with dust, sand, residual material, etc. in internal passages); and treating the metallic article with ultrasonic sound waves to dislodge the lodged aggregate from the metallic article (col. 2, lines 3-10).  
Scotto does not explicitly teach the method wherein the fluid comprises a solvent.  Awad teaches a method of cleaning metal surfaces (abstract) and discloses ultrasonic cleaning with a solvent in a tank (claim 1).  The skilled artisan would have found it obvious to modify the Scotto method in view of Awad wherein the fluid comprises a solvent, with a reasonable expectation of success, since it is disclosed as effective for cleaning metal.

Regarding claim 3, Scotto discloses a method wherein the treating the metallic article with ultrasonic sound waves comprises generating the ultrasonic sound waves with a transducer (col. 2, lines 51-57).  
Regarding claim 4, Scotto discloses a method wherein the generating ultrasonic sound waves with the transducer comprises generating a single frequency of ultrasonic sound waves (col. 3, lines 36-40, “a very low frequency”).  It is noted that the present specification does not appear to demonstrate the criticality of using only a single frequency (see, e.g., claims 5 and 6), nor is the claim understood to exclude additional frequencies.
Regarding claim 5, Scotto discloses a method wherein the generating ultrasonic sound waves with the transducer comprises generating sound waves from 10 kHz to 30 kHz and optimizing the vibrational movement through the metallic article by using a “sweep” through pressures and amplitudes “among other things”, to guarantee optimum vibration conditions (col. 2, line 51 – col. 3, line 3), but does not explicitly teach generating a sweep of sound waves from about 20 kHz to about 138kHz.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Scotto method wherein it includes generating a sweep of sound waves, with a reasonable expectation of success, in view of the disclosure of generating sound waves from 10 kHz to 30 kHz and optimizing the vibrational movement through the metallic article by using a “sweep” through pressures and amplitudes “among other things”, to guarantee optimum vibration conditions.  Further, it is noted that, in the case where the claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists.  MPEP 2144.05.  
Regarding claim 6, Scotto discloses a method four steps can be used simultaneously, and these steps are disclosed having different frequency ranges (col. 2, lines 22-49), but does not explicitly teach 
Regarding claim 7, Scotto discloses a method wherein the treating the metallic article with ultrasonic sound waves comprises generating sound waves with a frequency generally in the range of the natural frequency of the metallic article (col. 3, lines 7-17).  
Regarding claim 12, Scotto does not explicitly teach the method wherein the fluid comprises water.  Awad further discloses ultrasonic cleaning with water (col. 1, lines 12-20).  The skilled artisan would have found it obvious to further modify the Scotto method in view of Awad wherein the fluid comprises water, with a reasonable expectation of success, since it is disclosed as effective for cleaning metal.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,361,610 to Scotto et al. (“Scotto”) in view of US 5,464,477 to Awad (“Awad”) and in further view of US 2006/0207093 to Bend (“Bend”).
Regarding claim 13, Scotto and Awad do not explicitly teach the method wherein the metallic article is heated prior to the placing the metallic article in the tank of fluid.  Bend teaches a method of cleaning metal articles (abstract) and discloses that pre-heating metal articles can enhance cleaning (para [0031]).   The skilled artisan would have found it obvious to modify the Scotto/Awad method in view of Bend wherein the metallic article is heated prior to the placing the metallic article in the tank of fluid, with a reasonable expectation of success, in order to enhance cleaning.

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,361,610 to Scotto et al. (“Scotto”) in view of US 5,464,477 to Awad (“Awad”) and in further view of US 2015/0000701 to Tevely et al. (“Tevely”).
Regarding claim 14, Scotto and Awad do not explicitly teach the method removing the metallic article from the tank of fluid; inspecting the metallic article to determine if the piece of aggregate has been removed by the treating; and responsive to a determination that the piece of aggregate has not been removed by the treating, repeating the treating step.  However, it was known to remove and inspect an article following ultrasonic cleaning and to repeat the cleaning if needed (see, e.g., Tevely at, inter alia, para [0033]) and the skilled artisan would have found it obvious to modify the Scotto/Awad method as was known wherein it includes removing the metallic article from the tank of fluid; inspecting the metallic article to determine if the piece of aggregate has been removed by the treating; and responsive to a determination that the piece of aggregate has not been removed by the treating, repeating the treating step, with a reasonable expectation of success, in order to ensure cleaning. 
Regarding claim 15, Scotto. Awad and Tevely disclose a method wherein the generating ultrasonic sound waves with the transducer comprises generating sound waves from 10 kHz to 30 kHz and optimizing the vibrational movement through the metallic article by using a “sweep” through pressures and amplitudes “among other things”, to guarantee optimum vibration conditions (Scotto, col. 2, line 51 – col. 3, line 3), but does not explicitly teach wherein the repeating the treating step comprises treating the metallic article with sound waves having a different frequency than the original treating step.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Scotto/Awad/Tevely method wherein the repeating the treating step comprises treating the metallic article with sound waves having a different frequency than the original treating step, with a reasonable expectation of success, in view of the disclosure of generating sound .

Response to Arguments
Applicant's arguments filed 05/05/2021 have been fully considered but they are not persuasive. 
Regarding applicant’s argument that Figures 1 and 3 do not need to be designated by a legend such as --Prior Art—since, it is alleged, the specification as originally filed does not identify either of those drawings as being prior art (remarks, page 5, para beginning “The Office Action”), it is noted that that specification designation is not understood to be determinative.  Figures 1 and 3 are understood to illustrate only that which is old.  Figures 1 and 3 appear to illustrate items that may be involved when performing the presently claimed method, but which were known before the presently claimed method. 
In response to applicant's argument that the applied art teaches away from the present invention since, it is alleged, Scotto teaches away from cavitation (remarks, page 6, para beginning “Claims 5-6”), it is noted that the features upon which applicant relies (i.e., cavitation) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  It is noted that the portion of Scotto referred to by applicant, i.e. col. 1, lines 30-49, does not appear to teach away from cavitation so much as it teaches that cavitation may not be .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC WAYNE GOLIGHTLY whose telephone number is (571)270-3715.  The examiner can normally be reached on M-F: 10 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714